NO. 07-03-0373-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

AUGUST 22, 2003

______________________________


MARGIE DOTSEY, APPELLANT

V.

CITY TRANSIT MANAGEMENT COMPANY, INC. D/B/A CITIBUS, APPELLEE


_________________________________

FROM COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

NO. 2002-592,989; HONORABLE PAULA LANEHART, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION
	Proceeding pro se, appellant Margie Dotsey filed a purported notice of appeal
requesting that this Court review the trial court's order granting summary judgment in favor
of City Transit Management Company, Inc. d/b/a Citibus.    
  Dotsey filed a negligence action for injuries sustained while attempting to
disembark a bus operated by City Transit.  On November 2, 2002, the trial court signed
an order granting City Transit's motion for summary judgment.  Rule 26.1 of the Texas
Rules of Appellate Procedure provides that a notice of appeal be filed within 30 days after
the judgment  is signed by the trial court.  Dotsey's purported notice was filed on August
12, 2003, more than nine months following the trial court's order. (1) The notice is untimely
and all deadlines for its filing have expired.  See Tex. R. App. P. 26.1.	
	Accordingly, we dismiss this purported appeal for want of jurisdiction.  
						Don H. Reavis
						    Justice

1. Although Dotsey filed her purported notice of appeal in this Court, it is deemed filed
with the trial court clerk on the same day.  Tex. R. App. P. 25.1(a).

that appeal will be due in
accordance with Rule of Appellate Procedure 38.6.  
	Also pending before the court is appellees' motion to transfer appellant's appeal from
the second turnover order from the Ninth Court of Appeals to this court, to consolidate it
with the appeal from the first turnover order, pending under docket number 07-03-0339-CV,
and to set dates for the filing of the parties' briefs.  Pursuant to an order of the Supreme
Court, the appeal was transferred to this court on January 28, 2004 and was assigned
docket number 07-04-0041-CV.  This action rendered moot appellees' request to transfer
that appeal.  The Rules of Appellate Procedure do not provide for the consolidation of
appeals and the request to do so is denied.  However, in the interest of economy, we
authorize the parties to file briefs addressing both appeals.  On the filing of the record in
07-04-0041-CV, appellant shall have 30 days to file a brief supplementing or replacing his
brief in 07-03-0339-CV.  Appellees then shall have 30 days to file a brief addressing both
appeals.
	The court reserves ruling on the Herseys' requests to hold Lee in contempt and to
impose sanctions.
							Per Curiam